Citation Nr: 1615540	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  13-02 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the debt in the amount of $3,106.67, due to the Veteran's incarceration from April 21, 2011, was created validly.

2.  Entitlement to a waiver of recover of overpayment of compensation benefits in the amount of $3,106.67.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran had active duty service from June 1981 through June 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which effectuated a reduction of the Veteran's compensation benefits due to incarceration, and a May 2012 decision issued by VA's Debt Management Center in St. Paul, Minnesota, which denied a request for waiver of overpayment in the amount of $3,106.67.

The issue of waiver of recovery of overpayment, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to an apportionment of the Veteran's benefits for the period of his incarceration has been raised by the record in statements submitted by the Veteran in April 2012 and May 2012; a VA Form 5655, Financial Status Report received in April 2012; and, a VA Form 9 received in January 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The overpayment of compensation benefits in the amount of $3,106.67 was created properly.




CONCLUSION OF LAW

There is a valid debt resulting from an overpayment of benefits in the amount of $3,106.67.  38 U.S.C.A. §§ 1503, 1542, 5112 (West 2014); 38 C.F.R. §§ 3.23, 3.103, 3.271, 3.272, 3.500, 3.501 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection has been in effect for the Veteran since July 1, 2001 for cervical spine strain, rated 20 percent disabling; lumbar strain with spondylosis and spondylolisthesis, rated 10 percent disabling; psoriasis, rated 10 percent disabling; and residuals of right little finger fracture, rated 10 percent disabling.  Accordingly, the Veteran was in receipt of monthly VA disability benefits paid in accordance with a 40 percent total disability rating.

In his claims submissions, the Veteran alleges that the debt was created improperly.  In that regard, and as expressed in his February 2012 letter and January 2013 substantive appeal, the Veteran clarifies that he does not dispute that reduction of his benefits on the basis of his incarceration is improper.  He states, rather, that the effectuated reduction is improper because he never received prior notice that the VA was contemplating the reduction in the first place.  Hence, he argues, he was never informed properly as to his rights in regard to appealing the reduction, and for that reason, believes that the reduction was created improperly.

38 C.F.R. § 3.665 provides that any person who is incarcerated in excess of 60 days for conviction of a felony will not be paid compensation in excess of the amount specified under 38 C.F.R. § 3.665(d) beginning from the 61st day of incarceration.  The regulation provides under 38 C.F.R. § 3.665(a) that VA will inform a person whose benefits are subject to such reduction of the rights of his or her dependents to seek apportionment of benefits over the period of his or her incarceration.  VA will also provide notice as to the conditions under which payments to him or her may be resumed upon release from incarceration.  Finally, the regulation provides that VA will also provide notice to the person's dependents of their right to seek an apportionment if VA is aware of their existence and can obtain their addresses.

By way of history, the record shows that VA first learned that the Veteran was incarcerated following a VA and Social Security Administration (SSA) State Prisoner search that was conducted in September 2011.  The search revealed that the Veteran had been incarcerated since April 21, 2011.  A follow-up inquiry made by the RO with the Washington State Corrections Center revealed further that the Veteran was convicted of a felony and that his period of incarceration was expected to run through July 20, 2022.  The RO subsequently undertook efforts to contact the Veteran's correctional institution, Kitsnap County Jail, to confirm his incarceration and to ascertain his precise location.  The RO was informed, however, that the Veteran was not being held at that institution; apparently because he was in the process of being transferred to a different facility.

In November 2011, the RO attempted to provide notice to the Veteran that it was proposing to reduce his compensation benefits pursuant to 38 C.F.R. § 3.665.  The letter notified the Veteran that his benefits were being reduced from $611.00 per month to $123.00 per month effective from June 21, 2011, the 61st day of his incarceration.  The Veteran was advised also that, to the extent that he wished to dispute the proposed reduction of benefits, he could submit evidence showing that he was neither convicted of a felony nor expected to be incarcerated for more than 60 days.  He was also advised that he had 30 days from the date of the letter to request a personal hearing to give testimony in the matter.  Finally, the letter notified the Veteran that, if he had a spouse and/or child, they could request that the compensation being withheld from the Veteran be apportioned pursuant to 38 C.F.R. §§ 3.450 and 3.461.  The letter was mailed to the Veteran's last known residential address; however, was undeliverable for lack of a forwarding address and was returned to VA by the United States Postal Service.

Despite the fact that proper notice of the proposed reduction was never provided to the Veteran, the RO subsequently effectuated the proposed reduction and notified the Veteran of the same in a January 2012 letter.  That letter was mailed to the Veteran at his correctional facility, and indeed, the Veteran acknowledged receipt in a February 2012 letter in which he challenged the reduction on the basis that he was never provided previous notice.

Notably, the Veteran also responded in an April 2012 letter that he wished to seek an apportionment on behalf of his two minor dependents, who continued to rely on his support and were living at his residential address.  He advised that his eldest son, apparently not one of the two reported minor dependents, was given power of attorney over control of his finances.

The record does show that the Veteran was never provided notice prescribed under 38 C.F.R. § 3.665(a) of the reduction being proposed due to his incarceration.  Under 38 C.F.R. § 3.1(q), VA is charged with providing notice to a claimant or payee at his or her latest address of record.  38 C.F.R. § 3.1(q) (2015) (emphasis added).  Here, the record shows that VA made reasonable efforts to locate the Veteran's address after learning of his incarceration.  Being unable to locate the Veteran's new address during his incarceration, the notice prescribed under 38 C.F.R. § 3.665 was mailed to his last known residential address.  Of importance here, the Veteran made no effort to notify VA of his incarceration and his new location.  It is well-established that VA's duty to assist a veteran is not always a "one-way street."  Veterans seeking assistance cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, aside from the fact that the Veteran had a duty in this case to inform VA of his incarceration, the Board notes also that it is his or responsibility to keep VA advised of his whereabouts in order to facilitate the handling of his benefits and any future claims or appeals that might arise.  If the Veteran does not do so, there is no burden on VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  In view of the foregoing facts and legal authority, the Board concludes that reasonable efforts to locate the Veteran were made, in accordance with VA laws and regulations.

In addition to the foregoing, the Veteran has not been prejudiced by VA's failure to provide the prescribed notice in this case.  The evidence shows clearly that the Veteran is expected to be incarcerated through July 20, 2022 for conviction of a felony.  Indeed, the Veteran does not dispute that fact or that the provisions under 38 C.F.R. § 3.665 apply, and instead, rests his appeal solely on VA's failure to provide notice.  In view of the same and where the Veteran does not challenge the applicability of 38 C.F.R. § 3.665, it seems apparent that the Veteran had, and still does not, have any information or evidence to contest the reduction.  Accordingly, to the extent that VA is charged with the duty of providing notice to the Veteran that he is entitled to challenge the proposed reduction by providing evidence that he was not incarcerated, or, not expected to be incarcerated for more than 60 days, the Veteran has not suffered any prejudice.

To the extent that the Veteran has raised the issue of entitlement to an apportionment of his benefits to his children, the Board notes that the RO acknowledged this issue in the Statement of the Case, and noted that it would be addressed separate.  As resolution of that matter is unclear from the record, it has been referred to the RO in the Introduction for appropriate action.

In sum, the evidence shows that VA undertook reasonable efforts to locate the Veteran and to provide notice prescribed under 38 C.F.R. § 3.665(a).  Additionally, to the extent that VA did fail to provide such notice prior to effectuating the reduction at issue, the Veteran has not been prejudiced.  Subject to the same, the undisputed evidence shows that the Veteran has been incarcerated for more than 60 days following conviction for a felony and is not expected to be released from prison until July 2022.  The Board concludes that the debt in the amount of $3,106.67, due to overpayment of benefits following the Veteran's incarceration from April 21, 2011, was created validly.  To that extent, this appeal is denied.


ORDER

An overpayment of VA compensation benefits in the amount of $3,106.67 was created properly.




REMAND

In relation to the issue of the Veteran's entitlement to a waiver of VA's recovery of an overpayment of $3,106.67, the Veteran was first notified of the overpayment and VA's intention to recoup the overpayment in a January 2012 letter issued by VA's Debt Management Center.  The Veteran responded in an April 2012 letter that he wished for a waiver of VA's recovery of the overpayment.  In May 2012, VA notified the Veteran that his request for a waiver was being referred to the Debt Management Center for consideration.  In a decision issued later that month, the Debt Management Center denied the Veteran's claim for waiver.  A timely Notice of Disagreement as to that denial was received by VA in June 2012.

Subsequently, VA issued a January 2013 Statement of the Case (SOC); however, the SOC did not address the issue of the Veteran's entitlement to a waiver of recovery of the overpayment.  To date, VA has not provided an SOC addressing that matter.  As a result, the Veteran has not yet had the opportunity to perfect his appeal.  Under the circumstances, VA must readjudicate the issue of the Veteran's entitlement to a waiver of VA's recovery of an overpayment in the amount of $3,106.67.  If the RO's determination as to that issue remains unfavorable to the Veteran, then the Veteran should be provided an SOC that addresses that issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

The Veteran's claim for a waiver of recovery of an overpayment of compensation benefits in the amount of $3,106.67 should be readjudicated by the AOJ.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SOC as to that issue and be given an opportunity to respond.  The Veteran is advised that a timely substantive appeal will be necessary to perfect his appeal to the Board concerning that issue.  38 C.F.R. § 20.302(b) (2015).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


